Citation Nr: 1605815	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  12-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability to include psychosis, claimed as depression, schizophrenia, and PTSD.

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

When the case was most recently before the Board in February 2015 the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability was remanded for additional development.

The issue of entitlement to service connection for a psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2004 rating decision denied service connection for an acquired psychiatric disability to include psychosis, claimed as depression, schizophrenia, and PTSD; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the January 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2015).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  Additionally, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran, including pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

A review of the record reflects that service connection for a nervous condition was initially denied in a January 1986 rating decision.  The claim was denied on the basis that there was no evidence of a nervous condition in service and no current evidence of a nervous condition.  After the Veteran was notified of this decision in February 1986, he did not file a timely appeal with respect to the rating decision, nor was new and material evidence received within one year of the rating decision.  Therefore, the January 1986 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The Veteran's claim was again denied in May 1991 on the basis that new and material evidence was not submitted.  After the Veteran was notified of this decision in May 1991, he did not file a timely appeal with respect to the rating action, nor was new and material evidence received within one year of the rating action.  Therefore, the May 1991 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

A January 2004 rating decision reopened the Veteran's claim of entitlement to service connection for a psychiatric disability but denied the claim on the merits.  The claim was denied on the basis that there was no evidence of an acquired psychiatric disability in service and no evidence of a psychosis within one year of service.  After the Veteran was notified of this decision in January 2004, he did not file a timely appeal with respect to the rating action, nor was new and material evidence received within one year of the rating decision.  Therefore, the January 2004 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The evidence received since the January 2004 rating decision includes the Veteran's statements which contain details regarding his alleged in-service stressor involving him seeing a fellow soldier who had been hanged.   

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence contains new information regarding the basis of his claim, specifically including a stressor statement.   

Therefore, the Board finds the newly submitted evidence (lay statements), the credibility of which must be presumed (see Justus, 3 Vet. App. at 512-513), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The claim of entitlement to service connection for a psychiatric disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disability is reopened, and to that extent the claim is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim on the merits so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the VA treatment records reflects that the Veteran receives vocational rehabilitation through VA.  Notably, an October 2003 VA treatment record notes that vocational rehabilitation would be provided and a December 2008 VA vocational rehabilitation note (found among the VA treatment records) indicates that the Veteran was seen for vocational rehabilitation services.  However, the Veteran's vocational rehabilitation file is not in the claims file.  Importantly, the United States Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2015).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

The Veteran has contended that during service he got in trouble for drinking, which he claims was the result of the stress he felt after seeing a fellow soldier hanged.  He indicated that because of his drinking he was demoted in rank, his performance faltered, and he was discharged early.  A review of the record reflects that a few service personnel records are in the claims file.  However, no performance evaluations are of record, nor is any paperwork showing any promotion or demotion.  As such, on remand, an attempt should be made to obtain the Veteran's complete service personnel file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

2. Undertake all appropriate development to obtain the Veteran's complete service personnel file, to specifically include any performance evaluation reports and any indication of any promotion or demotion.  The AOJ must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.

3. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


